


[chaselogo.jpg]
Credit Agreement
 
This agreement dated as of August 18, 2014 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the "Bank"), whose address is 201 N.
Central Ave, 21st Floor, AZ1-1178, Phoenix, AZ 85004, and TASER International,
Inc. (individually, the "Borrower" and if more than one, collectively, the
"Borrowers"), whose address is 17800 N 85th Street, Scottsdale, AZ 85255.
 
1.
Credit Facilities.

 
1.1
Scope. This agreement governs Facility A, and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by any Legal Requirement (as
hereafter defined), governs the Credit Facilities as defined below. This
agreement amends and restates that certain Credit Agreement dated as of June 22,
2004. Advances under any Credit Facilities shall be subject to the procedures
established from time to time by the Bank. Any procedures agreed to by the Bank
with respect to obtaining advances, including automatic loan sweeps, shall not
vary the terms or conditions of this agreement or the other Related Documents
regarding the Credit Facilities.

 
1.2
Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $10,000,000.00 in the aggregate at
any one time outstanding ("Facility A"). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

 
Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
"Non-usage Fee") with respect to each calendar quarter during the term of
Facility A, based on the unused amount of Facility A. The Non-usage Fee shall be
an amount equal to A x (B - C) x (D/E), where A equals the Applicable Fee Rate;
B equals the maximum amount of Facility A; C equals the average daily
outstanding principal balance of Facility A during the calendar quarter; D
equals the actual number of days elapsed during the calendar quarter; and E
equals 360. Each Non-usage Fee shall be due and payable to the Bank quarterly,
in arrears, within fifteen (15) days after the Borrower's receipt of an invoice
for the Non-usage Fee from the Bank. The Bank may begin to accrue the foregoing
fee on the date the Borrower signs or otherwise authenticates this agreement.
 
Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this agreement,
together with any and all amendments, modifications, renewals, extensions,
increases, restatements and rearrangements of and substitutions and replacements
for, any of the foregoing, a "Letter of Credit" or "Letters of Credit") for the
account of the Borrower in an amount not in excess of the maximum advance that
it would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the "L/C
Obligations"), shall not exceed $5,000,000.00, (b) the issuance of any Letter of
Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be subject to the approval of the Bank, (c) any Letter of Credit
shall be a standby or commercial letter of credit and the form of the requested
Letter of Credit shall be satisfactory to the Bank, and (d) the Borrower shall
have executed an application and reimbursement agreement for any Letter of
Credit in a form satisfactory to the Bank. While any Letter of Credit is
outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each standby letter of credit that is
issued, calculated at the Applicable Fee Rate per annum (based on a year deemed
to be comprised of 360 days, unless the calculation would result in a usurious
interest rate, in which case interest will be calculated on the basis of a 365
or 366 day year, as the case may be) of the original maximum amount available of
such standby Letter of Credit, with the fee being calculated on the basis of a
360-day year and the actual number of days in the period during which the
standby Letter of Credit will be outstanding; provided, however, that such fee
shall not be less than $100.00 for each Letter of Credit. The Borrower shall pay
the Bank a fee for each commercial letter of credit that is issued, equal to the
greater of $100.00 or 1.00% of the original maximum available amount of such
commercial Letter of Credit. No credit shall be given for fees paid due to early
termination of any Letter of Credit. The Borrower shall




--------------------------------------------------------------------------------




also pay the Bank's standard transaction fees with respect to any transactions
occurring on account of any Letter of Credit. Each fee shall be payable when the
related letter of credit is issued, and transaction fees shall be payable upon
completion of the transaction as to which they are charged. All fees may be
debited by the Bank to any deposit account of the Borrower with the Bank without
further authority and, in any event, shall be paid by the Borrower within ten
(10) days following billing. The Bank is authorized, but not obligated to make
an advance under the Line of Credit Note without notice to the Borrower, to make
payment on a drawing under any Letter of Credit. The aggregate principal amount
of advances outstanding at any one time under the Line of Credit Note (and any
and all renewals, modifications, extensions, rearrangements, restatements
thereof and replacements or substitutions therefor) evidencing Facility A plus
the aggregate amount of L/C Obligations outstanding at any time (the "Aggregate
Outstanding Amount") shall not exceed the maximum amount of Facility A. If the
Aggregate Outstanding Amount still exceeds the maximum amount of Facility A
after the Line of Credit Note balance is reduced to zero (that is, L/C
Obligations exceed the maximum amount of Facility A), the Borrower shall provide
cash collateral to the Bank for the L/C Obligations in an amount sufficient to
eliminate the excess. References in this agreement to the principal amount
outstanding under the Credit Facilities shall include L/C Obligations.
 
2.
Definitions and Interpretations.

 
2.1
Definitions. As used in this agreement, the following terms have the following
respective meanings:

 
A.
"Affiliate" means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.

 
B.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 
C.
"Applicable Fee Rate" means with respect to any standby letter of credit fee or
Non-Usage Fee, as the case may be, the rate per annum set forth below opposite
the applicable Leverage Ratio (hereinafter defined in Section 5. 2 (M).

 
Leverage Ratio
Applicable Fee Rate
 
Standby LOC Fee
Non-Usage Fee
Greater than 0.75 to 1.00
1.75%
0.20%
Less than or equal to 0.75 to 1.00 but greater than
0.25 to 1.00
1.50%
0.15%
Less than or equal to 0.25 to 1.00
1.25%
0.10%

 
The Applicable Fee Rate shall, in each case, be determined and adjusted
quarterly on the first day of the month after the date of delivery of the
quarterly and annual financial statements required by this agreement, provided,
however, that if such financial statements are not delivered within two Business
Days after the required date (each, an "Fee Determination Date"), the Applicable
Fee Rate shall increase to the maximum percentage amount set forth in the table
above from the date such financial statements were required to be delivered to
the Bank until received by the Bank. The Applicable Fee Rate shall be effective
from a Fee Determination Date until the next Fee Determination Date. Such
determinations by the Bank shall be conclusive absent manifest error. As of the
date hereof, the Applicable Fee Rate with respect to the Standby LOC Fee is
1.50%, and the Applicable Fee Rate with respect to the Non-Usage Fee is 0.15%.
 
D.
"Authorizing Documents" means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Bank) executing any Related Document or their representatives to execute and
deliver the Related Documents and perform the Person's obligations thereunder.

 
E.
"Collateral" means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.

 




--------------------------------------------------------------------------------




F.
"Control" as used with respect to any Person, means the power to direct or cause
the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.

 
G.
"Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.

H.
"Distributions" means all dividends and other distributions made to any Equity
Owners, other than salary, bonuses, and other compensation for services expended
in the current accounting period.

 
I.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 
J.
"Equity Owner" means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

 
K.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

 
L.
"Intangible Assets" means the aggregate amount of: (1) all assets classified as
intangible assets under GAAP, including, without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and (2)
loans or advances to, investments in, or receivables from (i) any Affiliate,
officer, director, employee, Equity Owner or agent of the Borrower or (ii) any
Person if such loan, advance, investment or receivable is outside the Borrower's
ordinary course of business.

 
M.
"Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, Sanctions, regulation (or interpretation of any of the
foregoing) of any foreign governmental authority, the United States of America,
any state thereof, any political subdivision of any of the foregoing or any
agency, department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.

 
N.
"Liabilities" means all indebtedness, liabilities and obligations of every kind
and character of the Borrower to the Bank, whether the obligations, indebtedness
and liabilities are individual, joint and several, contingent or otherwise, now
or hereafter existing, including, without limitation, all liabilities, interest,
costs and fees, arising under or from any note, open account, overdraft, credit
card, lease, Rate Management Transaction, letter of credit application,
endorsement, surety agreement, guaranty, acceptance, foreign exchange contract
or depository service contract, whether payable to the Bank or to a third party
and subsequently acquired by the Bank, any monetary obligations (including
interest) incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing.

 
O.
"Lien" means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind.

 
P.
"Notes" means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit

Facilities.
 
Q.
"Obligor" means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.

 
R.
"Organizational Documents" means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly





--------------------------------------------------------------------------------




organized and validly existing in accordance with all applicable Legal
Requirements, including all amendments, restatements, supplements or
modifications to such certificates and documents as of the date of the Related
Document referring to the Organizational Document and any and all future
modifications thereto approved by the Bank.
 
S.
"Permitted Investments" means (1) readily marketable direct obligations of the
United States of America or any agency thereof with maturities of one year or
less from the date of acquisition; (2) fully insured (if issued by a bank other
than the Bank) certificates of deposit with maturities of one year or less from
the date of acquisition issued by any commercial bank operating in the United
States of America having capital and surplus in excess of $500,000,000.00; and
(3) commercial paper of a domestic issuer if at the time of purchase such paper
is rated in one of the two highest rating categories of Standard and Poor's
Corporation or Moody's Investors Service.

T.
"Person" means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

 
U.
"Pledgor" means any Person providing Collateral.

 
V.
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 
W.
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 
X.
"Related Documents" means this agreement, the Notes, Letters of Credit,
applications for letters of credit, all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and any other instrument or document
executed in connection with this agreement or with any of the Liabilities.

 
Y.
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 
Z.
"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.

 
AA.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 
AB.
"Subsidiary" means, as to any particular Person (the "parent"), a Person the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 
AC.
"Tangible Net Worth" means total assets less the sum of Intangible Assets and
total liabilities.

 
2.2
Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement





--------------------------------------------------------------------------------




cannot be enforced, the remaining portions of this agreement shall continue in
effect. In the event of any conflict or inconsistency between this agreement and
the provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank's
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the
decision as to whether or not the Bank makes the determination, consents,
approves, is satisfied or takes or refrains from taking any action, shall be in
the sole and exclusive discretion of the Bank, and the Bank's decision shall be
final and conclusive.
3.
Conditions Precedent to Extensions of Credit.

 
5.3
Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities. Before the first extension of credit governed by this agreement and
any initial advance under any of the Credit Facilities, whether by disbursement
of a loan, issuance of a letter of credit, or otherwise, the Borrower shall
deliver to the Bank, in form and substance satisfactory to the Bank:

 
A.
Loan Documents. The Notes, and as applicable, the letter of credit applications,
reimbursement agreements, the security agreements, the pledge agreements,
financing statements, mortgages or deeds of trust, the guaranties, the
subordination agreements, and any other documents which the Bank may reasonably
require to give effect to the transactions described in this agreement or the
other Related Documents;

 
B.
Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Related Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Related Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and

 
C.
Liens. The termination, assignment or subordination, as determined by the Bank,
of all Liens on the Collateral in favor of any secured party (other than the
Bank).

 
3.2
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:

 
A.
Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;

 
B.
No Event of Default. No default, event of default or event that would constitute
a default or event of default but for the giving of notice, the lapse of time or
both, has occurred in any provision of this agreement, the Notes or any other
Related Documents and is continuing or would result from the extension of
credit;

 
C.
Additional Approvals, Opinions, and Documents. The Bank has received any other
approvals, opinions and documents as it may reasonably request; and

 




--------------------------------------------------------------------------------




D.
No Prohibition or Onerous Conditions. The making of the extension of credit is
not prohibited by and does not subject the Bank, any Obligor, or any Subsidiary
of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 
4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 
4.1
Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Bank, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Bank, upon request of the Bank, reports on each
existing insurance policy showing such information as the Bank may reasonably
request.

 
4.2
Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank's request, adequate funds or security has been
pledged or reserved to insure payment.

 
4.3
Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank.

 
4.4
Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower's or its Subsidiaries' officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower or its Subsidiaries. The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or audit.
The Borrower will pay the Bank the reasonable costs and expenses of any audit or
inspection of the Collateral (including fees and expenses charged internally by
the Bank for asset reviews) promptly after receiving the invoice.

 
4.5
Financial Reports. Furnish to the Bank whatever information, statements, books
and records the Bank may from time to time reasonably request, including at a
minimum:

 
A.
Via either the EDGAR System or its Home Page, within ninety (90) days after the
filing of its Annual Report on Form 10-K for the fiscal year then ended with the
Securities and Exchange Commission, but no event later than ninety (90) days
after the end of such fiscal year, the financial statements for such fiscal year
as contained in such Annual Report on Form 10-K and, as soon as it shall become
available, the annual report to its shareholders for the fiscal year then ended.

 
B.
Via either the EDGAR System or its Home Page, within forty-five (45) days after
the filing of its Quarterly Report on Form 10-Q for the fiscal quarter then
ended with the Securities and Exchange Commission, but no event later than
forty-five (45) days after the end of such fiscal quarter, copies of the
financial statements for such fiscal quarter as contained in such Quarterly
Report on Form 10-Q, and, as soon as it shall become available, a quarterly
report to its shareholders for the fiscal quarter then ended.

 
C.
Via either the EDGAR System or its Home Page, promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by it with the Securities and Exchange Commission or
any governmental authority succeeding to any or all of the functions of said
Commission.

 
If for any reason either the EDGAR System or its Home Page is not available to
it as is required for making available the financial statements or reports
referred to above, it shall then furnish a copy of such financial statements or
reports to the Bank.
 
For the purposes of this section, "EDGAR System" means the Electronic Data
Gathering Analysis and Retrieval System owned and operated by the United States
Securities and Exchange Commission or any replacement system, and "Home Page"
means its corporate home page on the World Wide Web accessible through the
Internet




--------------------------------------------------------------------------------




via the universal resource locator (URL) identified as "http://www.taser.com" or
such other universal resource locator that it shall designate in writing to the
Bank as its corporate home page on the World Wide Web.
 
4.4
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank's option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable event or any prohibited transaction in connection with any
employee benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
agreement or of any other Related Document.

 
4.5
Other Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between it and any other Person.

 
4.6
Title to Assets and Property. Maintain good and marketable title to all of its
Properties, and defend them against all claims and demands of all Persons at any
time claiming any interest in them.

 
4.7
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 
4.8
Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any liability, in compliance with all Legal Requirements.

 
4.9
Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.

 
4.10
Compliance Certificates. Provide the Bank, within forty-five (45) days after the
end of each fiscal quarter and within ninety (90) days after the end of each
fiscal year, with a certificate executed by its chief financial officer, or
other officer or an individual satisfactory to the Bank, certifying that, as of
the date of the certificate, no default exists under any provision of this
agreement or the other Related Documents.

 
4.11
Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 
5.
Negative Covenants.

 
5.1
Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with GAAP applied on a basis consistent with
financial statements previously submitted by the Borrower to the Bank.

 
5.2
Without the written consent of the Bank, the Borrower will not and no Subsidiary
of the Borrower will:

 
A.
Distributions. Acquire or retire any of its shares of capital stock, or declare
or pay dividends or make any other distributions upon any of its shares of
capital stock, except (i) repurchases by the Borrower of common shares of its
capital stock for cash consideration in an aggregate amount not to exceed
$50,000,000 during the term of this agreement, so long as (a) both before and
after giving effect to such repurchase, Borrower is in compliance with all terms
and conditions of this agreement and (b) after giving effect to such repurchase,
Borrower has unencumbered cash (determined in accordance with GAAP) of not less
than $10,000,000 and (ii) in the absence of the occurrence of any default,
dividends by the Borrower in its capital stock.

 
B.
Sale of Shares. Issue, sell or otherwise dispose of any shares of its capital
stock or other securities, or rights, warrants or options to purchase or acquire
those shares or securities, except (i) as expressly permitted pursuant to
Section 5.2(A) above and (ii) that Borrower can issue and permit the exercise of
employee, director, and consultant stock options in the ordinary course of
business.





--------------------------------------------------------------------------------




 
C.
Debt. Incur, contract for, assume, or permit to remain outstanding, indebtedness
for borrowed money, installment obligations, or obligations under capital leases
or operating leases, other than (1) unsecured trade debt incurred in the
ordinary course of business, (2) indebtedness owing to the Bank, (3)
indebtedness reflected in its latest financial statement furnished to the Bank
prior to execution of this agreement and that is not to be paid with proceeds of
borrowings under the Credit Facilities, (4) indebtedness outstanding as of the
date hereof that has been disclosed to the Bank in writing and that is not to be
paid with proceeds of borrowings under the Credit Facilities, and (5) additional
indebtedness for borrowed money, installment obligations and obligations under
capital leases or operating leases not to exceed $2,000,000.00 in the aggregate.

 
D.
Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.

 
E.
Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current nondelinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities; and Liens on domain names, patents,
trademarks, and non-compete agreements.

 
F.
Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of "purchasing or carrying any margin stock" within
the meaning of Federal Reserve Board Regulation U. At the Bank's request, it
will furnish a completed Federal Reserve Board Form U-1. Request any Credit
Facility or use, or permit any proceeds of the Credit Facilities to be used,
directly or indirectly, by the Borrower or any of its Subsidiaries or its or
their respective directors, officers, employees and agents: (1) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws; (2) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country; or (3) in any manner that would result in the violation
of any Sanctions applicable to any party hereto .

 
G.
Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person, change
its name, dissolve, or sell any assets out of the ordinary course of business;
(3) enter into any arrangement with any Person providing for the leasing by it
of Property which has been sold or transferred by it to such Person; or (4)
change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses.

 
H.
Limitation on Negative Pledge Clauses. Enter into any agreement with any Person
other than the Bank which prohibits or limits its ability to create or permit to
exist any Lien on any of its Property, whether now owned or hereafter acquired.

 
I.
Conflicting Agreements. Enter into any agreement containing any provision which
would be violated or breached by the performance of its obligations under this
agreement or any of the other Related Documents.

 
J.
Transfer of Ownership. Permit any pledge of any Equity Interest in it or any
sale or other transfer of any Equity Interest in it.

 
K.
Limitation on Loans, Advances to and Investments in Others and Receivables from
Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; (3) loans, advances, investments and receivables existing as of the
date of this agreement that have been disclosed to and approved by the Bank in
writing and that are not to be paid with proceeds of borrowings under the Credit
Facilities; (4) so long as no default has occurred at the time of such capital
contribution or would





--------------------------------------------------------------------------------




result therefrom, capital contributions in an amount not to exceed $500,000 in
the aggregate to TASR Global C.V. from TASER International, Inc., and (5) so
long as no default has occurred at the time of such loan or would result
therefrom, loans in an aggregate principal amount not to exceed $7,000,000 to
TASR Global C.V. from TASER International, Inc.
 
L.
Organizational Documents. Alter, amend or modify any of its Organizational
Documents.

 
M.
Leverage Ratio. Permit at any time, its ratio of (i) total liabilities to (ii)
Tangible Net Worth to be greater than 1.00 to 1.00.

 
N.
Fixed Charge Coverage Ratio. Permit its "Fixed Charge Coverage Ratio"
(hereinafter defined in this subsection) for any "Test Period" (hereinafter
defined in this subsection) to be less than 1.25 to 1.00. As used in this
subsection the term "Fixed Charge Coverage Ratio" means the ratio of (i) net
income before income tax expense, plus amortization expense, depreciation
expense, interest expense, rent and operating lease payments made, minus any
Distributions made, all computed for the Test Period, to (ii) prior period
current maturities of long term debt and capital leases (i.e., current
maturities of long term debt and capital leases computed as of the beginning of
the Test Period), plus interest expense, income tax expense, rent and operating
lease payments made, all computed for the Test Period, except as expressly noted
otherwise. As used in this subsection, the term "Test Period" means each period
of four consecutive fiscal quarters.

 
O.
Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 
P.
Subsidiaries. Form, create or acquire any Subsidiary.

 
5.3
Financial Statement Calculations. The financial covenant(s) set forth in the
Section entitled "Negative Covenants" or in any subsection thereof shall, except
as may be otherwise expressly provided with respect to any particular financial
covenant, be calculated on the basis of the Borrower’s financial statements
prepared on a consolidated basis with its Subsidiaries in accordance with GAAP.
Except as may be otherwise expressly provided with respect to any particular
financial covenant, if any financial covenant states that it is to be tested
with respect to any particular period of time (which may be referred to therein
as a "Test Period") ending on any test date (e.g., a fiscal month end, fiscal
quarter end, or fiscal year end), then compliance with that covenant shall be
required commencing with the period of time ending on the first test date that
occurs after the date of this agreement (or, if applicable, of the amendment to
this agreement which added or amended such financial covenant).

 
6.
Representations.

 
6.1
Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents, (c) the execution and delivery of
this agreement and the other Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and binding agreements of
those Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors'
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of





--------------------------------------------------------------------------------




the Persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not changed materially
and adversely since those dates, (f) no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
is pending or threatened against it, and no other event has occurred which may
in any one case or in the aggregate materially adversely affect it or any of its
Subsidiaries' financial condition, properties, business, affairs or operations,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by the Bank in writing, (g) all of its tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being contested by it in good faith and for which adequate reserves
have been provided, (h) it is not an "investment company" or a company
"controlled" by an "investment company", within the meaning of the Investment
Company Act of 1940, as amended, (i) there are no defenses or counterclaims,
offsets or adverse claims, demands or actions of any kind, personal or
otherwise, that it could assert with respect to this agreement or the Credit
Facilities, (j) it owns, or is licensed to use, all trademarks, trade names,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted, and (k) the execution and delivery of this
agreement and the other Related Documents to which it is a party and the
performance of the obligations they impose, if the Borrower is other than a
natural Person (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs.
 
6.2
Representations and Warranties Regarding Anti-Corruption Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No advance, letter of credit, use of proceeds or other
transaction contemplated by the Credit Facilities will violate Anti-Corruption
Laws or applicable Sanctions.

 
7.
Default/Remedies.

 
7.1
Events of Default/Acceleration. If any of the following events occurs, the Notes
shall become due immediately, without notice, at the Bank's option:

 
A.
Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.

 
B.
Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (iv) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to declare the debt due before its stated maturity.

 
C.
In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor's guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.

 
D.
There is any loss, theft, damage, or destruction of any Collateral not covered
by insurance.

 
E.
Any event occurs that would permit the Pension Benefit Guaranty Corporation to
terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.

 




--------------------------------------------------------------------------------




F.
Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes insolvent or
unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property; (iv)
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any of its creditors; (vi) makes or permits a
transfer of any of its Property, which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or (vii) makes a transfer of any of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid.

 
G.
A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.

 
H.
Any Obligor or any of its Subsidiaries, without the Bank's written consent: (i)
liquidates or is dissolved; (ii) merges or consolidates with any other Person;
(iii) leases, sells or otherwise conveys a material part of its assets or
business outside the ordinary course of its business; (iv) leases, purchases, or
otherwise acquires a material part of the assets of any other Person, except in
the ordinary course of its business; or (v) agrees to do any of the foregoing;
provided, however, that any Subsidiary of an Obligor may merge or consolidate
with any other Subsidiary of that Obligor, or with the Obligor, so long as the
Obligor is the survivor.

 
I.
Proceedings are commenced under any bankruptcy, reorganization, liquidation, or
similar laws against any Obligor or any of its Subsidiaries or any Pledgor and
remain undismissed for thirty (30) days after commencement; or any Obligor or
any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.

 
J.
Any judgment is entered against any Obligor or any of its Subsidiaries, or any
attachment, seizure, sequestration, levy, or garnishment is issued against any
Property of any Obligor or any of its Subsidiaries or of any Pledgor or any
Collateral.

 
K.
Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Collateral.

 
L.
Any material adverse change occurs in: (i) the reputation, Property, financial
condition, business, assets, affairs, prospects, liabilities, or operations of
any Obligor or any of its Subsidiaries; (ii) any Obligor's or Pledgor's ability
to perform its obligations under the Related Documents; or (iii) the Collateral.

 
7.2
Cure Periods. Except as expressly provided to the contrary in this agreement or
any of the other Related Documents, the Bank shall not exercise its option to
accelerate the maturity of the Notes upon the occurrence of a default unless the
default has not been fully cured (i) within five (5) days after its occurrence,
if the condition, event or occurrence giving rise to the default can be cured
solely by the payment of money or (ii) within ten (10) days after its
occurrence, if the condition, event or occurrence giving rise to the default is
of a nature that it cannot be cured solely by the payment of money.

 
Provided, however, that the Borrower shall have no cure rights if the condition,
event or occurrence giving rise to the default: (a) is described in any of
clauses C(ii), (F), (G), (H), (I), or (K) of the section captioned Events of
Default/Acceleration above; or (b) constitutes a breach of any covenant in any
of the Related Documents prohibiting the sale or transfer of (i) any Property of
any loan party or (ii) any of the Collateral; or (c) during the twelve (12)
month period immediately preceding the occurrence of the default either (A) the
same default has occurred or (B) three (3) or more other defaults of any nature
have occurred. Notwithstanding the existence of any cure period, the Bank shall
have no obligation to extend credit governed by this agreement, whether by
advance, disbursement of a loan, issuance of a Letter of Credit or otherwise
after the occurrence of any default or event which with the giving of notice or
the passage of time or both could become a default or during any cure period.
The inclusion of any cure period in this agreement shall have no bearing on the
due dates for payments under any of the Related Documents, whether for purposes
of calculating late payment charges or otherwise.
 
7.3
Remedies. At any time after the occurrence of a default, the Bank may do one or
more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise





--------------------------------------------------------------------------------




all rights of setoff that the Bank may have contractually, by law, in equity or
otherwise; and (e) exercise any and all other rights pursuant to any of the
Related Documents, at law, in equity or otherwise.
 
A.
Generally. The rights of the Bank under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank's enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank's rights to realize on any Collateral.

 
B.
Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Credit Facilities and the realization on any
Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys' fees (including counsel for the Bank
that are employees of the Bank or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement.

 
C.
Bank’s Right of Setoff. The Borrower grants to the Bank a security interest in
the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior notice to or demand on the Borrower and
regardless of whether any Liabilities are contingent, unmatured or unliquidated.
In this paragraph: (a) the term "Deposits" means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Deposits held jointly with
another, but excluding any IRA or Keogh Deposits, or any trust Deposits in which
a security interest would be prohibited by any Legal Requirement); (b) the term
"Securities and Other Property" means any and all securities and other personal
Property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates (other than
Property held by the Bank in a fiduciary capacity); and (c) the term "Bank Debt"
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.

 
8.
Miscellaneous.

 
8.1
Notice. Any notices and demands under or related to this agreement shall be in
writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.

 
8.2
Statements. The Bank may from time to time provide the Borrower with account
statements or invoices with respect to any of the Liabilities ("Statements").
The Bank is under no duty or obligation to provide Statements, which, if
provided, will be solely for the Borrower’s convenience. Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Liabilities. If the Borrower pays the full
amount indicated on a Statement on or before the due date indicated on such
Statement, the Borrower shall not be in default of payment with respect to the
billing period indicated on such Statement; provided, that acceptance by the
Bank of any payment that is less than the total amount actually due at that time
(including but not limited to any past due amounts) shall not constitute a
waiver of the Bank’s right to receive payment in full at another time.

 




--------------------------------------------------------------------------------




8.3
No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 
8.4
Integration; Severability. This agreement, the Notes, and the other Related
Documents embody the entire agreement and understanding between the Borrower and
the Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement, the Notes, or the other Related Documents or any provision thereof is
held to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Borrower and the
remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such obligations or provisions in
any other jurisdiction.

 
8.5
Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.

 
8.6
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Arizona, as the Bank
in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Arizona is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 
8.7
Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.

 
8.8
Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary responsibilities to the Borrower. The Bank undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 
8.9
Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 
8.10
Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.

 
8.11
Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.





--------------------------------------------------------------------------------




 
8.12
Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, liquidity requirements, capital adequacy requirements,
Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or
assessments, or other obligations which would (A) increase the cost to the Bank
for extending, maintaining or funding the Credit Facilities, (B) reduce the
amounts payable to the Bank under the Credit Facilities, or (C) reduce the rate
of return on the Bank's capital as a consequence of the Bank's obligations with
respect to the Credit Facilities, then the Borrower agrees to pay the Bank such
additional amounts as will compensate the Bank therefor, within five (5) days
after the Bank's written demand for such payment. The Bank's demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.

 
8.13
Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys' fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of this agreement, any amendment, supplement, or modification thereto,
and any other Related Documents.

 
8.14
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.

 
8.15
Assignments. The Borrower agrees that the Bank and its Affiliates may at any
time work together and share any information about the Borrower and its
Affiliates and their relationships with the Bank or any of its Affiliates or
their successors, with and among the Bank or any of its Affiliates or their
successors, or any purchaser or potential purchaser of any of the Notes or the
other Liabilities, or any representative of any of the parties described in this
sentence. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.

 
8.16
Waivers. To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Bank's power to pursue; (c) any defense based on any
claim that any Obligor's obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of any Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor. The Bank may waive
or delay enforcing any of its rights without losing them. Any waiver affects
only the specific terms and time period stated in the waiver. No modification or
waiver of any provision of the Notes is effective unless it is in writing and
signed by the Person against whom it is being enforced. Without limiting any
foregoing waiver, consent or agreement, each Obligor further waives any and all
benefits under Arizona Revised Statutes Sections





--------------------------------------------------------------------------------




12-1641 through 12-1646, inclusive, and Rule 17(f) of the Arizona Rules of Civil
Procedure, including any revision or replacement of such statutes or rules
hereafter enacted.
 
8.17
Time is of the Essence. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.

 
8.18
Confidentiality. The Bank agrees that it will treat information provided by the
Borrower or its representatives to the Bank (the "Information") as confidential;
provided, however, that the Bank may disclose the Information (a) to its
Affiliates and its and its Affiliates’ directors, employees, officers, auditors,
consultants, agents, counsel and advisors (such Affiliates and such Persons
collectively, "Representatives"), it being understood that its Representatives
shall be informed by the Bank of the confidential nature of such Information and
be instructed to comply with the terms of this section to the same extent as is
required of the Bank hereunder; (b) in response to a subpoena or other legal
process, or as may otherwise be required by law, order or regulation, or upon
the request or demand of any governmental or regulatory agency or authority
having jurisdiction over the Bank or its Representatives or to defend or
prosecute a claim brought against or by the Bank and/or its Representatives; (c)
to actual and prospective assignees, actual and prospective participants, and
actual and prospective swap counterparties, provided that all such participants,
assignees or swap counterparties execute an agreement with the Bank containing
provisions substantially the same as those contained in this section; (d) to
holders of Equity Interests in the Borrower, other than holders of any Equity
Interest in a publicly traded company; (e) to any Obligor; and (f) with the
Borrower's consent. The restrictions contained in this section shall not apply
to Information which (a) is or becomes generally available to the public other
than as a result of a disclosure by the Bank or its Representatives in breach of
this section, or (b) becomes available to the Bank or its Representatives from a
source, other than the Borrower or one of its agents, who is not known to the
Bank or its Representatives to be bound by any obligations of confidentiality to
the Borrower, or (c) was known to the Bank or its Representatives prior to its
disclosure to the Bank or its Representatives by the Borrower or one of its
agents or was independently developed by the Bank or its Representatives, or (d)
was or is, after the date hereof, disclosed (or required to be disclosed) by the
Borrower to the Bank or any of its Representatives under or in connection with
any existing financing relationship between the Borrower and the Bank or any of
its Representatives, the disclosure of which shall be governed by the agreements
executed in connection with such financing relationship. Any Person required to
maintain the confidentiality of the Information as provided in this section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 
9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.
 
10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 
11.
JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT
OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.





--------------------------------------------------------------------------------




 
    
 
 
Address(es) for Notices:
 
Borrower:
17800 N 85th Street          
Scottsdale, AZ 85255
 
TASER International, Inc.
Attn:
                                                                                 
 
By:
                                                                                 
 
 
Printed Name:                                                                  
 
 
Date Signed:                                                                    







 
 
Address for Notices:
 
Bank:
201 N. Central Ave, 21st Floor, AZ1-1178
Phoenix, AZ 85004
 
JPMorgan Chase Bank, N.A.
Attn:
                                                                                 
 
By:
                                                                                 
 
 
Printed Name:                                                                  
 
 
Date Signed:                                                                    







 




